Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed March 29, 2022 amends claims 1-18. Claims 1-18 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module”, “module”, in claims 2 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
5.       Claims 1-18 rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 10225914 B2 and claims 1-9 of U.S. Patent No. 9679711 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Janik (US 2002/0050807 A1) (hereinafter Janik) in view of CHIEN (US 2019/0253670 A1) (hereinafter CHIEN).

               Regarding claim 1, Janik discloses a portable programmable display and control module (Fig. 10, 20, LCD 2020), comprising:
a housing having an outer perimeter service as a frame (para 081, wall switch devices in a typical house);
wherein said housing removably secured at an electrical box of a building or house in place of a conventional light switch such that the microprocessor is powered by power from the building or house (Para 067, Fig. 15 display module 1530 removed from a device docking, para 058, electronic components, including the microprocessor, PDA 1000 also includes electrical contacts 1042 and/or batteries 1044 to power the PDA 1000, para 056, power the device docking apparatus 800, light bulb 850 filament from emitting light when the switch 820 is off).
Janik specifically fails to disclose a lighted touch screen disposed within the outer perimeter, the lighted touch screen including an on/off button;
a microprocessor disposed within the housing, said lighted touch screen in communication with the microprocessor;
wherein the microprocessor programmed to turn on or off a light or outlet electrically associated with the electrical box when a user press the on/off button on the lighted touch screen.
In analogous art, CHIEN discloses a lighted touch screen disposed within the outer perimeter (Fig. 4AA, Fig. 15, , para 0233, LED indicator lighted switch (7-17), microphone and speaker (7-16), indicator LEDs (7-14) and touch switch or inductive switch (7-15)), the lighted touch screen including an on/off button;
a microprocessor disposed within the housing, said lighted touch screen in communication with the microprocessor (Fig. 7A-7D, 8AA, para 169, touch panel for people communication device such as i-phone);
wherein the microprocessor programmed to turn on or off a light or outlet electrically associated with the electrical box when a user press the on/off button on the lighted touch screen (para 042, LED light source (2) The '3513 use Photo sensor to make the on- off  light, para 69, illuminator (109) on or off  as determined by processor (140), para 0113, software to make screen and  signal transmitting for turn on and turn off  LED light source, claim 3 of CHIEN, controller to make Time, duty-cycle, duration, or turn-on and turn- off, para 227, touch  -panel to select selected-areas status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of wall switch plate includes a receptacle that holds a portable electronic device disclosed by Janik to use detectors to trigger the camera-system for desired pre-program functions and operate desired works  as taught by CHIEN to include motion sensor/moving detector/or brightness or other sensor to act as switch or comparison equipment just to turn on or turn off all LED lighting or-and camera and to trigger alarm and to notify security personnal [CHIEN, paragraph 0340].
Regarding claim 2, Janik discloses the portable programmable display and control module of claim 1 further comprising mounting bracket for mounting the control module at the electrical box in place of a conventional light switch (Abstract, apparatus includes a wall switch plate, a receptacle, a control charging module, and an AC power input, para 059, FIG. 10 PDA 1000, mounted, para 079, control charging module in each wall switch device 2120, 2130, 2140, 2150, 2160, and 2170 is connected to the AC power wires 2118 that run to junction box).
Regarding claim 3, Janik discloses the portable programmable display and control module of claim 1 wherein the microprocessor is synched with an external or non-connected electronic device to exchange data between the microprocessor and electronic device (para 029, FIG. 22, system of wall switch devices communicating via data signals that are superimposed on AC power wires).
Regarding claim 4, Janik fails to disclose the portable programmable display and control module of claim 3 further comprising a speaker disposed within the housing and in communication with the microprocessor, wherein said microprocessor receives digital music from the electronic device which is heard through the speaker.
In analogous art, CHIEN discloses the portable programmable display and control module of claim 3 further comprising a speaker disposed within the housing and in communication with the microprocessor, wherein said microprocessor receives digital music from the electronic device which is heard through the speaker (Fig. 4AA, Fig. 15, para 0233, LED indicator lighted switch (7-17), microphone and speaker (7-16), indicator LEDs (7-14) and touch switch or inductive switch (7-15), Fig. 7A-7D, 8AA, para 169, touch panel for people communication device such as i-phone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of wall switch plate includes a receptacle that holds a portable electronic device disclosed by Janik to use detectors to trigger the camera-system for desired pre-program functions and operate desired works  as taught by CHIEN to include detector and software built-in to make comparison to judge the movement object of the preferred screen selected-areas and to trigger alarm and to notify security personnal [CHIEN, Abstract].
Regarding claim 5, Janik discloses the portable programmable display and control module of claim 1 further comprising two-way radio electronics or circuitry disposed within the housing (para 029, FIG. 22, system of wall switch devices communicating via data signals).
Regarding claim 6, Janik discloses the portable programmable display and control module of claim 1 further comprising a first camera operating from a front area of the module and a second camera operating from a rear area of the module, the first camera and the second camera both in communication with the microprocessor (para 038, electronic image capturing devices such as cameras. array of light sensitive photocells and microprocessor and memory, used to capture pictures).
Regarding claim 7, Janik fails to disclose the portable programmable display and control module of claim 1 further comprising a speaker housed or secured by the housing and in electrical communication with the microprocessor; 
wherein the microprocessor is programmed to receive audio messages from a remote location and to cause the received audio messages to be broadcasted through the speaker.
In analogous art, CHIEN discloses he portable programmable display and control module of claim 1 further comprising a speaker housed or secured by the housing and in electrical communication with the microprocessor (para 0225, security light for main-housing bulb-sockets with extend or retract or bendable or foldable extend/retract tubular device load wireless receiver/transmitter or camera-assembly); 
wherein the microprocessor is programmed to receive audio messages from a remote location and to cause the received audio messages to be broadcasted through the speaker (Fig. 4AA, Fig. 15, para 0233, LED indicator lighted switch (7-17), microphone and speaker (7-16), indicator LEDs (7-14) and touch switch or inductive switch (7-15), Fig. 7A-7D, 8AA, para 340, system to communication device(s) i have multiple-ways communication assembly to talk and hear and other audio-effects and to review by microphone or-and speaker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of wall switch plate includes a receptacle that holds a portable electronic device disclosed by Janik to use detectors to trigger the camera-system for desired pre-program functions and operate desired works  as taught by CHIEN to include motion sensor/moving detector/or brightness or other sensor to act as switch to turn on or turn off all LED lighting or-and camera and to trigger alarm and to send out alert or notice to pro-set person, police, neighbor, security department phone  [CHIEN, paragraph 0340].
Allowable Subject Matter
11.	Claims 8-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Response to Arguments
12.        Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. 
Double patenting rejection not withdrawn.
          On page 6, lines 8-15, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Janik teaches as in Fig. 10, 20, LCD 2020 and para 081, wall switch devices in a typical house [081] and  
Fig. 15 display module 1530 removed from a device docking, and electronic components, including microprocessor [058] and, PDA 1000 includes electrical contacts 1042, batteries 1044 to power PDA 1000 [067] and, power device docking apparatus 800, light bulb 850 filament from emitting light when switch 820 is off [056], and
CHIEN teaches as in Fig. 4AA, Fig. 15, LED indicator lighted switch (7-17), microphone and speaker (7-16), indicator LEDs (7-14) and touch switch or inductive switch (7-15)), the lighted touch screen including an on/off button [0233] and Fig. 7A-7D, 8AA, touch panel for people communication device such as i-phone [0169] and LED light source (2) The '3513 use Photo sensor to make the on- off  light [042] and, illuminator (109) on or off  as determined by processor (140), and software to make screen and  signal transmitting for turn on and turn off  LED light source [0113] and, controller to make Time, duty-cycle, duration, or turn-on and turn- off [claim 3 of CHIEN] and, para 227, touch  -panel to select selected-areas status [227].
Thus, Janik (US 2002/0050807 A1) and CHIEN (US 2019/0253670 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689